Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“Agreement”), effective as of the 17th day of September, 2008 (the “Effective Date”), is made and entered into by Capital Bank (hereinafter the “Bank”), and B. Grant Yarber (hereinafter “Employee”). The Bank and Employee entered into an employment agreement dated April 21, 2004 and entered into an amendment of that employment agreement dated January 25, 2007 (collectively referred to herein as the “Prior Agreement”).The Bank and Employee hereby amend and restate the Prior Agreement in its entirety in part to evidence compliance with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder (collectively, “Section 409A”). The Bank desires to continue to employ Employee and Employee desires to accept such employment on the terms set forth below. In consideration of the mutual promises set forth below and other good and valuable consideration, the receipt and sufficiency of which the parties acknowledge, the Bank and Employee agree as follows: 1.Employment.The Bank employs Employee and Employee accepts employment on the terms and conditions set forth in this Agreement. 2.Nature of Employment.Employee shall serve as President and Chief Executive Officer of Capital Bank Corporation (“CBC”) and Capital Bank and shall have such responsibilities and authority consistent with each such position as may be reasonably assigned to him by the Bank or CBC.Employee shall devote his full time and attention and best efforts to perform successfully his duties and advance the Bank's and CBC’s interests.Employee shall abide by the Bank's and CBC’s policies, procedures, and practices as they may exist from time to time. During this employment, Employee shall have no other employment of any nature whatsoever without the prior consent of the Bank; provided, however, this Agreement shall not prohibit Employee from personally owning and dealing in stocks, bonds, securities, real estate, commodities or other investment properties for his own benefit or those of his immediate family. 3.Compensation and Benefits. (a)Base Salary.Employee's annual base salary for all services rendered shall be Three Hundred and Fifty Thousand Dollars ($350,000) (less any applicable taxes and withholdings), payable in accordance with the Bank's policies, procedures, and practices as they may exist from time to time.Employee's salaryperiodically may be reviewed and adjusted at the - 1 - Bank's discretion in accordance with the Bank's policies, procedures and practices as they may exist from time to time. (b)Incentive Plan.Employee shall be eligible to participate in the Bank’s Annual Incentive Plan in accordance with the applicable terms, conditions, and eligibility requirements of that Plan, some of which are in the plan administrator's discretion, as they may exist from time to time. (c)Benefits.Employee may participate in any medical insurance or other employee benefit plans and programs which may be made available from time to time to other Bank or CBC employees at Employee's level; provided, however, that Employee's participation in such benefit plans and programs is subject to the applicable terms, conditions, and eligibility requirements of those plans and programs, some of which are within the plan administrator's discretion, as they may exist from time to time. (d)Automobile.Employee shall be entitled to use an automobile provided by the Bank in accordance with the Bank's policies and practices as they may exist from time to time. (e)Expenses.Employee shall be reimbursed by the Bank for any reasonable and necessary business expenses incurred by Employee on behalf of the Bank or in connection with Employee's performance of his duties hereunder.Such reimbursement shall be in accordance with the Bank's practices or policies as they may exist from time to time. (f)Vacation.Employee shall be entitled to vacation in accordance with the Bank's policies.Such vacation shall be taken in accordance with the Bank's policies and practices as they may exist from time to time. 4.Termination of Employment and Post-Termination Compensation. (a)With Notice.Either the Bank or Employee may terminate the employment relationship at any time for any reason or no reason by giving thirty (30) days' written notice to the other party. (b)Cause, Disability, or Death.The Bank may terminate Employee's employment immediately for “Disability,” “Cause,” or in the event of Employee's death.For purposes of this Agreement, “Disability” shall mean Employee's mental or physical inability to perform the essential functions of his duties satisfactorily for a period of one hundred eighty (180) consecutive days or one hundred eighty (180) days within a 365-day period as determined by the Bank in its reasonable discretion and in accordance with applicable law.For purposes of this Agreement, “Cause” shall mean: (i)any act of Employee involving dishonesty; (ii)any material violation by Employee of any Bank rule, regulation, or policy; (iii)gross negligence committed by Employee; (iv)material failure of Employee to perform his duties hereunder; or (v)Employee's breach of any of the express obligations of this Agreement. - 2 - (c)Post-Termination Compensation. (i)In the event of termination for Cause, the Bank's obligation to compensate Employee ceases on the date of termination except as to the amounts of salary due at that time. (ii)In the event of a termination for death or Disability, the Bank shall arrange through insurance or otherwise for payment to Employee or Employee's estate an amount equal to his then current annual base salary plus the amount of bonus paid to Employee, if any, in the prior bonus year prorated by the number of full months in the current bonus year through date of death or Disability, such payment to be less any applicable taxes and withholdings and to be paid in a single, lump-sum payment within thirty (30) days after the date of termination of employment. (iii)If there has been no Change in Control and the Bank terminates Employee's employment without Cause or Employee terminates his employment for Good Reason (as defined below), then Employee upon his execution of an enforceable general release in a form prepared by the Bank shall be entitled to (A)receive an amount equal to his then current annual base salary plus the amount of bonus paid to Employee, if any, in the prior bonus year (less any applicable taxes and withholdings) payable in substantially equal amounts over a twelve (12) month period in accordance with the payroll schedule applicable to Employee immediately prior to the termination of employment (for purposes of Section 409A, as applicable, each installment payment shall be considered a separate payment), provided, however, that in the event that Employee has not accepted subsequent employment at any time during the 12-month period following his termination with a total annual compensation package that, in the aggregate is substantially equal to or greater than his annual salary plus bonus at the time of his termination with the Bank, Employee shall continue to receive the installment payments in the same amount until the earlier of the period ending twenty-four (24) months following his termination (i.e., up to an additional 12 months of payments) or the date he accepts such subsequent employment; and (B)for the period of time Employee receives payments pursuant to Section 4(c)(iii)(A), receive reimbursement for COBRA (or other comparable health insurance) premiums (less the amount Employee would have paid in premiums had he remained an active employee) that he actually pays to continue his coverage under the Bank's group health plan or to secure other comparable health insurance (all such amounts to be reimbursed within twelve (12) months of the date the expense is incurred and in accordance with other requirements of Treas. Regs. §1.409A-3(i)(1)(iv)).Employee must immediately notify the Bank upon acceptance of any subsequent employment and, in any month for which he seeks installment payments beyond the twelve (12) month period following his termination, provide the Bank with verification satisfactory to the Bank of his employment status and total compensation package.If Employee fails to do so, then the Bank will be relieved of its obligations to continue payments under this paragraph.Provided, however, no installment payments, reimbursements, or other cash payment shall be provided until the required general release becomes effective.Any payments, reimbursements, or other - 3 - cash payments delayed pursuant to this Section shall be paid in a lump sum on the first payroll date following the effective date of the release. (d)For purposes of Section 4(c), Good Reason shall mean the occurrence of any of the following events or conditions without Employee's prior written consent and prior to a Change in Control: (A)a change in Employee's status, title, position, or responsibilities (including reporting responsibilities) which represents a material adverse change from his status, title, position, or responsibilities in effect immediately prior thereto; the assignment to Employee of any duties or responsibilities which are materially inconsistent with his status, title, position or responsibilities; or any removal of Employee from or failure to reappoint or re-elect him to any of such positions, status, or title (including positions, titles, and responsibilities with any affiliate), except in connection with the termination of his employment for Disability, Cause, or death, or by Employee other than for Good Reason; (B)the Bank's requiring Employee to be based at any place outside a thirty (30) mile radius from its headquarters at 333 Fayetteville Street, Raleigh, North Carolina, except for reasonably required travel on the Bank's business; (C)any material breach by the Bank of any express provision of this Agreement. 5.Change in Control. (a)Definition.For purposes of this Agreement, “Change in Control” shall mean any of the following: (i)Any “person” (as such term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”)) acquiring “beneficial ownership”) (as such term is used in Rule 13d-3 under the Act), directly or indirectly, of securities of CBC, the parent holding company of the Bank, representing fifty percent (50%) or more of the combined voting power of CBC's then outstanding voting securities (the “Voting
